                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION




  UNITED STATES OF AMERICA,
                                                     CR 17- 7- H- DLC
                       Plaintiff,

        vs.                                           ORDER

  CHASE RYAN STORLIE,

                       Defendant.



      Before the Court is the United States' Notice of Intent to Request Redaction

(Doc. 266), which-in light of the proposed order attached to the notice- the

Court construes as a motion for leave to file a redaction request.

      So construed, IT IS ORDERED that the motion (Doc. 266) is GRANTED.

The United States may file its request to redact from the sentencing transcript full

names and to replace the redacted names with initials.

      DATED this    ?/~ day of September, 2019.




                                                Dana L. Christensen, Chief Judge
                                                United States District Court

                                         - 1-
